FILED
                                                                            MAR 08 2011
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



In re: JUNE E. WILLEMS,                          No. 10-15489

               Debtor,                           D.C. No. 4:09-cv-00413-RCC


JUNE E. WILLEMS,                                 MEMORANDUM *

               Appellant,

  v.

RALPH E. SEEFELDT, Chapter 7
Trustee,

               Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH , Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        June E. Willems appeals pro se from the district court’s judgment affirming

the bankruptcy court’s summary judgment vacating its discharge of her bankruptcy

proceedings. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo.

Zurich Am. Ins. Co. v. Int’l Fibercom, Inc. (In re Int’l Fibercom, Inc.), 503 F.3d

933, 939 (9th Cir. 2007). We affirm.

        Contrary to Willems’s contentions, the bankruptcy court properly concluded

that it had jurisdiction to hear her bankruptcy case. See 28 U.S.C. § 157(b)(1)

(“Bankruptcy judges may hear and determine all cases under title 11”); D. Ariz.

Gen. Order 01-15 (“Pursuant to 28 U.S.C. § 157(a), the court hereby refers to the

bankruptcy judges for this district all cases under title 11 and all proceedings under

title 11 . . . .”).

        Willems’s contentions that she was denied due process by the bankruptcy

and district courts are not supported by the record. See SEC v. McCarthy, 322 F.3d

650, 659 (9th Cir. 2003) (due process requires notice and an opportunity to be

heard).

        Willems’s remaining contentions are unpersuasive.

        Willems’s pending motions are denied.

        AFFIRMED.




                                           2                                    10-15489